DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The foreign patent document, JP 2020-38242, listed in Information Disclosure Statement (IDS) filed 8/16/2021 has not been considered (a ling through the reference) by the examiner because it is not related to the image forming apparatus.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both “a frame” (Fig. 2) and “a sub-cover rotating shaft” (page 10, paragraph [0038], line 1, etc. and Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informality: page 1, paragraph [0004], the “Japanese Patent Application Publication No. 2020-38242” does not relate to image forming apparatus.  Please provide a correct publication No.   Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a laid-flat position-keeping detect mechanism that, when at least a predetermined force is applied to the handle in order to transition the handle from the upright position to the laid-flat position, allows the handle to transition to the laid-flat position and keeps the handle in the laid-flat position” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (US Pat. Pub. No. US 2006/0008294 A1) discloses an image forming apparatus comprising: an apparatus housing including a stacker and an opening being provided at the stacker; an image forming unit; and a fixation device that is removably attached to the apparatus housing through the opening.
Uehashi et al. (US Pat. Pub. No. US 2020/0073321 A1) discloses an image forming apparatus comprising: an apparatus housing including a stacker and an opening being provided at the stacker; an image forming unit; a fixation device that is removably attached to the apparatus housing through the opening; and the fixation device including a handle that is allowed to transition between an upright position in which the handle stands with respect to the exposed portion and a laid flat position in which the handle is laid flat with respect to the exposed portion. 
Sagawa (US Pat. Pub. No. US 2021/0109475 A1) discloses an image forming apparatus comprising: an apparatus housing including a stacker and an opening being provided at the stacker; an image forming unit; a fixation device that is removably attached to the apparatus housing through the opening; and the fixation device including a handle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 8, 2022